DETAILED ACTION
Status of Application
Receipt of the Claims and Remarks filed on 8/26/2021, is acknowledged.
	Claims 1, 5, 13, and 14 are amended.
Claims 4 and 9 are cancelled.
Claims 1-3, 5-8, and 10-20 are pending and currently under consideration. 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
	Claims 1-3, 5-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Viladot Petit et al. (EP1413298A1 Machine Translation) hereinafter Viladot Petit in view of Riedemann et al. (US 20120315312 A1) hereinafter RIedemann.
Regarding claims 1, 3, 5, 8, 13, 14, 16-17, and 20, Viladot Petit is drawn to cosmetic preparations comprising macrocapsules (particles; series of particles) consisting of an envelope membrane (shell) and an active substance enclosed therein (core) (particles of the core/shell type) (abstract and claims 1-20).
Viladot Petit discloses active ingredients to be encapsulated are color pigments in amounts of 0.5 to 70% by weight, based on the aqueous solutions of the polyanionic or polycationic compounds (at least 3% by weight of pigment) [0016].
Viladot Petit discloses the macrocapsules can contain a wide variety of active ingredients use for the production of cosmetic preparations, in particular those for the care of skin [0040].
The term "macrocapsule" is understood by the person skilled in the art to mean spherical aggregates with a diameter in the range from about 0.1 to about 5 mm, which contain at least one solid or liquid core which is enclosed by at least one continuous shell. More precisely, it involves finely dispersed liquid or solid phases coated with film-forming polymers…
In addition to mononuclear microcapsules, multinuclear aggregates, also called microspheres, are known which contain two or more nuclei distributed in the continuous shell material. Single or multi-core microcapsules can also be enclosed by an additional second, third, etc. shell. 
[0030] These dyes are usually used in concentrations of 0.001 to 0.1% by weight, based on the mixture as a whole.
 	Viladot Petit does not explicitly disclose a non-therapeutic method for the cosmetic treatment of a keratinous material, comprising at least one step of application of the composition of particles on the said keratinous material.
 	However, Riedemann is drawn to core-shell particles comprsing a liquid core and their use for cosmetic purposes (abstract and claims 1-6).
 	Riedemann discloses a process comprising applying to keratinous material a cosmetic comprising the core-shell particles [0009]. Riedemann teaches up to 25% active by wt of an active including pigments [0039-0040].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Viladot Petit, wherein the composition are used in a method comprising applying to keratinous material a cosmetic comprising the core-shell particles and to optimize the active in a microparticle, as previously disclosed by Riedemann, and arrive at the instant invention. 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
  	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding claims 2 and 6, Viladot Petit discloses an envelope membrane and an active substance enclosed therein, especially those with an average diameter of 0.1 to 5 mm (0.1 mm to 10 mm) [0005].
Regarding claims 4 and 9, Viladot Petit discloses macrocapsules [0004], which contain a liquid core (core that is liquid) which is enclosed by at least one continuous shell (enveloping shell) [0002], and discloses macrocapsules formed from a polycationic compound for the shell and an active ingredient encapsulated therein (monophasic core) [0005].
Regarding claim 10, Viladot Petit discloses auxiliaries and additives that are added to the macrocapsules are viscosity regulators using substances which have the property of forming gels (gelling agent) [0039]. 
Regarding claim 11, Viladot Petit discloses including silicates such as talc used in the form of pigments for skin-care and skin-protecting emulsions and decorative cosmetics (smoothening-concealing effect filler) [0027]. 
Regarding claim 12, Viladot Petit discloses active ingredients to be encapsulated are dyes or color pigments (at least one coloring agent that is different from the said one or more pigment(s)) [0016].
Regarding claim 15, Viladot Petit discloses pigments for skin-care and decorative cosmetics (make-up) [0027].
Regarding claims 7 and 18, Viladot Petit discloses macrocapsules with an average diameter of 0.1 to 5 mm [0005], and further discloses producing macrocapsules with particle size of 1.2 to 1.6 mm (Example 1; [0041]). 
Viladot Petit does not explicitly disclose wherein the coefficient of variation of the diameters of the colored particles is less than 10%.

One of ordinary skill in the art would have been motivated to so because Viladot discloses overcoming issues with stability in regards to particle size, and producing macrocapsules with an average diameter above 1 mm in size that are stable [0004], thus recognizing the importance of a stable macrocapsule and modifying aspects of forming the macrocapsule to achieve a stable average particle size. One having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615